   Case 16-25957       Doc 63     Filed 11/20/18 Entered 11/20/18 16:57:38            Desc Main
                                    Document     Page 1 of 4


                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

In Re:                                       )       Case 16-25957
                                             )
         MARICHEL TORRES,                    )       Chapter 13
                                             )
               Debtor(s)                     )       Judge Barnes
                                             )

                               NOTICE OF AMENDED MOTION

The following parties have been served via electronic mail:
U.S. Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn Marshall, Ch. 13 Trustee: courtdocs@chi13.com

The following party(s) have been served via first-class US mail:
See attached service list.

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in her stead, at 219 S. Dearborn Street, Chicago, Illinois 60604, and present the
attached Motion to Modify Plan at which time and place you may appear:

         JUDGE:       Barnes
         ROOM:        744
         DATE:        December 13th, 2018
         TIME:        9:30am

                                             /s/ Ryan J. McCready
                                             Ryan J. McCready, A.R.D.C. #6308289
                                             Attorney for the Debtor(s)

                                        PROOF OF SERVICE
The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before November 20, 2018, at 6:00p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.

                                             /s/ Ryan J. McCready
                                             Ryan J. McCready, A.R.D.C. #6308289
                                             Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES
Attorney for the Debtor(s)
790 Chaddick Drive
Wheeling, IL 60090
847/ 520-8100
   Case 16-25957       Doc 63     Filed 11/20/18 Entered 11/20/18 16:57:38          Desc Main
                                    Document     Page 2 of 4


                                           Service List

The following persons or entities who have been served via first-class U.S. Mail, postage prepaid:

Marichel Torres                                      Becket and Lee LLP
1046 N. Wheeling Rd.                                 PO Box 3001
Mount Prospect, IL 60056                             Malvern PA 19355-0701

Discover Bank                                        Lakeview Loan Servicing, LLC
Discover Products Inc                                c/o Cenlar, FSB - Attn: Bankruptcy
PO Box 3025                                          425 Phillips Blvd.
New Albany, OH 43054-3025                            Ewing, NJ 08618

HealthCare Associates Credit Union                   Department Store National Bank/Macy's
1151 East Warrenville Road                           c/o Quantum3 Group LLC
Naperville, IL 60563                                 PO Box 657
                                                     Kirkland, WA 98083-0657
Quantum3 Group LLC as agent for
Comenity Bank                                        TD Bank USA, N.A.
PO Box 788                                           C O WEINSTEIN & RILEY, PS
Kirkland, WA 98083-0788                              2001 WESTERN AVENUE, STE 400
                                                     SEATTLE, WA 98121
Portfolio Recovery Associates, LLC
PO Box 41067
Norfolk, VA 23541

Midland Funding, LLC
PO Box 2011
Warren MI 48090
   Case 16-25957         Doc 63     Filed 11/20/18 Entered 11/20/18 16:57:38             Desc Main
                                      Document     Page 3 of 4


                       UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

In Re:                           )    Case 16-25957
                                 )
         MARICHEL TORRES,        )    Chapter 13
                                 )
             Debtor(s)           )    Judge Barnes
                                 )
                          MOTION TO MODIFY PLAN

         NOW COMES the Debtor, MARICHEL TORRES, by and through her attorneys, DAVID

M. SIEGEL AND ASSOCIATES, to present this Motion, and in support thereof states as follows:

   1. Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

   2. On August 12, 2016, the Debtor filed a voluntary petition for relief pursuant to Chapter 13

         under Title 11 USC, and the Chapter 13 plan was confirmed on November 3, 2016. Marilyn

         O. Marshall was appointed Trustee in this case.

   3. The Order Confirming Plan provides that “On or before April 20th of the year following the

         filing of the case and each year thereafter, the Debtor(s) shall submit a copy of the prior

         year's filed federal tax return to the Chapter 13 Trustee. The Debtor(s) shall further tender

         the full amount of each year's tax refund received while the case is pending to the Chapter

         13 Trustee. The tax refunds shall be treated as additional payments into the plan and must be

         submitted within 7 (seven) days of receipt of each such refunds by the Debtor(s).”

   4. The Debtor received a refund of $4,610.00 for 2017.

   5. The Debtor also seeks to retain her tax refund for unexpected expenses incurred earlier in

         the year, including $1,240 for airfare to attend a funeral in the Philippines, (See Exhibit A),

         and $4,000.00 for removing mold, fixing a leak in the ceiling, and remodeling her bathroom

         and. (See Exhibit B).

   6. Furthermore, the Trustee Marshall’s office has recently adopted a policy regarding tax

         refunds that allows Debtors to put different language in §G (or §8.1) of the plan. The
   Case 16-25957         Doc 63     Filed 11/20/18 Entered 11/20/18 16:57:38          Desc Main
                                      Document     Page 4 of 4


          Debtors’ counsel understands that the judges and Trustee are allowing Debtors to keep a “no

          look” $1,200.00 in plans confirmed before the new tax language went into effect.

   7. The Debtor seeks a plan modification to allow her to keep the 2017 federal income tax

          refund, and $1,200.00 for any subsequent years.

   8. The Debtor seeks this modification in good faith and with no intent to defraud creditors.

          WHEREFORE, the DEBTOR, MARICHEL TORRES, prays that this Honorable Court

enter an Order to Modify the Chapter 13 Plan, and for other such relief as the Court deems fair and

proper.


                                              Respectfully Submitted,

                                              /s/ Ryan J. McCready       _
                                              Ryan J. McCready, A.R.D.C. #6308289
                                              Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES
Attorney for the Debtor(s)
790 Chaddick Drive
Wheeling, IL 60090
847/ 520-8100
